      Case 1:19-cr-00245-EAW-JJM Document 52 Filed 06/17/20 Page 1 of 13




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
                                                          DECISION AND ORDER
              v.
                                                          1:19-CR-00245 EAW
MORALLES MENDEZ,

                       Defendant.


I.     INTRODUCTION

       Pending before the Court is the Government’s motion to revoke the release order of

the magistrate judge. (Dkt. 32). For the reasons set forth below, the Government’s motion

is granted and Defendant’s application to be released on conditions is denied.

II.    FACTUAL AND PROCEDURAL BACKGROUND

       Defendant Moralles Mendez (“Defendant”) is charged by way of an Indictment

returned on December 12, 2019, with three separate counts: (1) distribution of fentanyl

and heroin in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B), and (b)(1)(C); (2) distribution

of acetyl fentanyl, fentanyl, and heroin in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A), and

(b)(1)(B); and (3) possession with intent to distribute fentanyl and heroin in violation of 21

U.S.C. § 841(a)(1) and (b)(1)(B). (Dkt. 1). The Indictment alleges that Defendant was

previously convicted of a serious drug felony (id. at 3), thus increasing the statutory

potential penalties.

       Defendant’s prior criminal history is significant, and as noted in the Pretrial Services

Report prepared by the United States Probation Office (“USPO”), he has six prior felony


                                             -1-
     Case 1:19-cr-00245-EAW-JJM Document 52 Filed 06/17/20 Page 2 of 13




convictions and numerous instances where his parole or supervised release was revoked.1

(Dkt. 41 at 4-8). Defendant’s criminal history tells the story of a serial drug trafficker

unable or unwilling to comply with court orders and conditions of parole supervision:

       On February 26, 1999, Defendant pleaded guilty to a Class D felony drug crime,

          and he was sentenced to probation of five years; less than one year later, on

          January 21, 2000, Defendant’s probation was revoked because of a new criminal

          conviction;

       On January 21, 2000, Defendant pleaded guilty to a Class D felony drug crime

          and he was sentenced to 30 months incarceration to be followed by five years

          parole; on October 20, 2004, his parole was revoked;

       On June 18, 2002, Defendant pleaded guilty to a Class A misdemeanor drug

          crime and he was sentenced to nine months incarceration;

       On March 15, 2004, Defendant pleaded guilty to a Class B felony drug crime

          and he was sentenced to probation for life; Defendant’s probation was revoked

          on February 15, 2007;

       On October 30, 2006, Defendant pleaded guilty to a Class D felony drug crime

          and he was sentenced to two years incarceration and 18 months supervision;




1
        The Pretrial Services Report noted that Defendant was arrested using a different
name on at least four prior occasions. (Dkt. 41 at 4-6). At the hearing on June 5, 2020,
Defendant denied using different names, and instead contended that “Fernando Mendez
III” is an abbreviation of his formal name. Because of this factual discrepancy, the Court
does not rely on Defendant’s arrest under an assumed name as a basis for its decision.
                                          -2-
      Case 1:19-cr-00245-EAW-JJM Document 52 Filed 06/17/20 Page 3 of 13




        On May 31, 2013, Defendant pleaded guilty to a Class D felony drug crime and

          he was sentenced to four months incarceration and five years probation; the

          probation was revoked in May 2016, and Defendant was resentenced to five

          months incarceration; and

        On June 25, 2018, Defendant pleaded guilty to a Class C felony drug crime and

          he was sentenced to five years probation; less than one year later, on March 29,

          2019, his probation was revoked as a result of a domestic incident with his

          girlfriend involving alleged violent behavior by Defendant, and he was

          sentenced to six months incarceration (a temporary order of protection was also

          imposed).

(Id.). Defendant was under post-release supervision when he was arrested for the instant

offense. (Id.; see Dkt. 38 at 7).

       After his arrest on the underlying criminal complaint on or about September 26,

2019, the Government moved for detention and a detention hearing was held before United

States Magistrate Judge Jeremiah J. McCarthy on October 1, 2019. (Dkt. 2; Dkt. 4). Judge

McCarthy concluded that no condition or combination of conditions would protect against

the risk of flight and danger presented by Defendant’s release, and therefore ordered

Defendant detained pending trial. (Dkt. 6).

       On April 29, 2020, Defendant filed a motion to be released from custody, arguing

that a change in circumstances existed because Defendant’s father was now willing to have

Defendant reside with him if released from custody, at his home in Niagara Falls, New



                                          -3-
     Case 1:19-cr-00245-EAW-JJM Document 52 Filed 06/17/20 Page 4 of 13




York. (Dkt. 20 at ¶¶ 7-8). Defendant also contended that the COVID-19 pandemic2

justifies his release due to a pre-existing medical condition of sickle cell anemia. (Id. at

¶¶ 11-12).

       The Government opposed Defendant’s motion (Dkt. 24), and on May 6, 2020, an

appearance was held before Judge McCarthy (Dkt. 26). In support of his argument that

circumstances had changed, Defendant’s counsel explained:

              [W]e have now and that represents a change of circumstances is we
       have an address, a viable address.
              I believe the only address we had before was the address of
       [Defendant’s girlfriend] Ms. Vacanti. And I believe that was deemed
       unsuitable.
              And we have the address of a family member, and not just any family
       member either, but Mr. Mendez’s father, Mr. Moralles Mendez, Senior.
       And, Your Honor, he is, you know, willing to allow his son to come in and
       live in his home. And he’s a working man. He has a family and he is a
       responsible citizen and it is within this district.

(Dkt. 38 at 3). At that appearance both the Government and the USPO expressed their

objections to Defendant’s release. (Id. at 5-7). Judge McCarthy concluded that changed

circumstances existed with the availability of a different residence (id. at 7), but due to

concerns about the risk of flight and danger, he would require Defendant’s father to post

security of $5,000 and a signature bond of $10,000 (id. at 8, 10). Judge McCarthy also




2
        On March 13, 2020, the President declared a National Emergency concerning
COVID-19. Proclamation No. 9994, 85 Fed. Reg. 15337 (Mar. 13, 2020). According to
the World Health Organization’s website, as of June 16, 2020, there were 7,941,791
confirmed cases of COVID-19 worldwide, with 434,796 confirmed deaths. See WHO
Coronavirus Disease (COVID-19) Dashboard, World Health Org., https://covid19.who.int/
(last visited June 16, 2020).
                                           -4-
     Case 1:19-cr-00245-EAW-JJM Document 52 Filed 06/17/20 Page 5 of 13




indicated that Defendant would be subjected to home incarceration with electronic

monitoring at his father’s home. (Id. at 8).

       A subsequent appearance was held before Judge McCarthy on May 26, 2020,

wherein Defendant’s counsel indicated that Defendant’s father “upon advice of counsel

[is] not [willing] to participate in any ongoing federal criminal proceedings until after

disposition of all criminal charges.” (Dkt. 44 at 3). At that appearance, Defendant’s

brother appeared by telephone and indicated that he would be willing to post the necessary

security. (Id. at 4-5). The matter was adjourned to May 28, 2020, to clarify whether

Defendant’s father was unwilling to have Defendant reside with him. (Id. at 8, 10).

       On May 28, 2020, Defendant’s counsel confirmed that he had been unable to reach

Defendant’s father to discuss the matter further. (Dkt. 39 at 3). However, Defendant’s

counsel proposed an alternative address—the grandmother of some of Defendant’s

children.   (Id. at 3-4).   The matter was adjourned to the following day, when the

grandmother of some of Defendant’s children appeared by telephone and indicated that she

would be willing to have Defendant reside with her, and Defendant’s brother also appeared

and reconfirmed his willingness to post the security. (Id. at 11-12; Dkt. 40 at 4). Due to

concerns raised by the USPO about Defendant possibly having to be placed on the lease at

the residence, Defendant’s counsel was instructed to provide satisfactory information to

the USPO on that issue. (Dkt. 40 at 7).

       At the conclusion of that hearing, Judge McCarthy noted that Defendant’s criminal

history did not involve acts of violence and that his assessment was that the security posted

by Defendant’s brother would reasonably protect against Defendant’s risks of

                                               -5-
       Case 1:19-cr-00245-EAW-JJM Document 52 Filed 06/17/20 Page 6 of 13




noncompliance with conditions of release. (Id. at 14). Judge McCarthy also issued a

written Decision and Order, explaining that the COVID-19 pandemic, the availability of a

new residence, and the willingness of Defendant’s brother to post security constituted good

cause to reopen the detention hearing. (Dkt. 45 at 2). Judge McCarthy noted Defendant’s

strong ties to this District and his three young children who reside in the area, and while

recognizing Defendant’s criminal history, concluded that the conditions of release

“sufficiently mitigate[] defendant’s danger to the community and the potential for his

flight.” (Id. at 3). Judge McCarthy explained that “one of the most significant factors is

the willingness of defendant’s brother . . . to post [security],” and he “cautioned defendant

that he would be placing his brother at serious financial risk if he failed to abide by the

conditions of his release.” (Id.).

        In the Government’s motion to revoke Judge McCarthy’s release order, it argues

that Defendant is both a flight risk and a danger; that he likely faces a Sentencing

Guidelines imprisonment range of 210 to 262 months if convicted of the crimes charged in

the Indictment (Dkt. 33 at 8); that the evidence against Defendant is strong as it involves

Defendant’s recorded sales of heroin and fentanyl to an undercover Drug Enforcement

Administration (“DEA”) agent and Defendant’s alleged confession upon his arrest (id. at

7, 9-10); and that all the factors set forth at 18 U.S.C. § 3142(g) warrant in favor of

detention (id. at 7-17).

        Defendant filed a response in opposition to the Government’s motion. (Dkt. 46).

The Court held oral argument on the matter on June 5, 2020, and reserved decision. (Dkt.

50).

                                            -6-
       Case 1:19-cr-00245-EAW-JJM Document 52 Filed 06/17/20 Page 7 of 13




III.    STANDARD AND ANALYSIS

        The Bail Reform Act of 1984, 18 U.S.C. §§ 3141 et seq., authorizes and sets forth

the procedures for the release or detention of a person pending trial, sentence, and appeal.

The procedures and standards for release or detention of a person such as Defendant

pending trial are set forth at 18 U.S.C. § 3142. See United States v. Vasquez, 113 F.3d 383,

388 (2d Cir. 1997). A defendant awaiting trial must be released unless the release will

present a risk of flight or dangerousness, or both, and no set of conditions can reasonably

eliminate those risks. See 18 U.S.C. § 3142.

        Although there is “only a limited group of offenders who should be denied bail

pending trial,” United States v. Sabhnani, 493 F.3d 63, 75 (2d Cir. 2007) (citations and

quotations omitted), when there is “a strong probability that a person will commit

additional crimes if released, the need to protect the community becomes sufficiently

compelling that detention is, on balance, appropriate,” United States v. Chimurenga, 760

F.2d 400, 403 (2d Cir. 1985) (citation omitted).

        Because Defendant has been indicted for crimes in violation of the Controlled

Substances Act, 21 U.S.C. 801 et seq., for which the maximum term of imprisonment is

ten years or more, there is a rebuttable presumption pursuant to 18 U.S.C. § 3142(e)(3)(A)

that no condition or combination of conditions will reasonably assure the appearance of

Defendant and the safety of the community if Defendant is released. See United States v.

Contreras, 776 F.2d 51, 54-55 (2d Cir. 1985) (holding that a grand jury indictment

establishes probable cause for purposes of the rebuttable presumption under the Bail

Reform Act, and when faced with an indictment, the Court does not need to make an

                                           -7-
     Case 1:19-cr-00245-EAW-JJM Document 52 Filed 06/17/20 Page 8 of 13




independent finding of probable cause). The presumption shifts to Defendant “a limited

burden of production—not a burden of persuasion—to rebut that presumption by coming

forward with evidence that he does not pose a danger to the community or a risk of flight.”

United States v. Mercedes, 254 F.3d 433, 436 (2d Cir. 2001). “[A] defendant must

introduce some evidence contrary to the presumed fact[s] in order to rebut the

presumption.” United States v. Rodriguez, 950 F.2d 85, 88 (2d Cir. 1991). If a defendant

satisfies this burden of production and rebuts the presumption, it does not disappear; rather,

the presumption “remains a factor to be considered among those weighed by the district

court.” Mercedes, 254 F.3d at 436.

       Even in a presumption case, at all times the government retains the ultimate burden

of persuasion. Id. The burden of proof with respect to risk of flight is preponderance of

the evidence. Id. On the other hand, the government must demonstrate by clear and

convincing evidence that a defendant should not be released due to his risk of danger.

Chimurenga, 760 F.2d at 405. Clear and convincing evidence “means something more

than ‘preponderance of the evidence,’ and something less than ‘beyond a reasonable

doubt.’” Id. (quoting Addington v. Texas, 441 U.S. 418, 431 (1979)). In other words, the

evidence must support a conclusion of danger to the community “with a high degree of

certainty.” Id.

       The statutory factors that a court must consider in deciding whether a defendant has

rebutted the presumption of flight and danger, and whether there are conditions of release

that will reasonably assure the appearance of the person as required and the safety of any

other person and the community, are as follows:

                                            -8-
      Case 1:19-cr-00245-EAW-JJM Document 52 Filed 06/17/20 Page 9 of 13




       (1)    the nature and circumstances of the offense charged, including
              whether the offense is a crime of violence, . . . or involves . . . a
              controlled substance, firearm, explosive, or destructive device;
       (2)    the weight of the evidence against the person;
       (3)    the history and characteristics of the person, including—
              (A) the person’s character, physical and mental condition, family
                     ties, employment, financial resources, length of residence in
                     the community, community ties, past conduct, history relating
                     to drug or alcohol abuse, criminal history, and record
                     concerning appearance at court proceedings; and
              (B) whether, at the time of the current offense or arrest, the person
                     was on probation, on parole, or on other release pending trial,
                     sentencing, appeal, or completion of sentence for an offense
                     under Federal, State, or local law; and
       (4)    the nature and seriousness of the danger to any person or the
              community that would be posed by the person’s release.

18 U.S.C. § 3142(g); see also Mercedes, 254 F.3d at 436 (“To determine whether the

presumptions of dangerousness and flight are rebutted, the district court considers . . . [the

factors set forth in] § 3142(g).”).

       In reviewing a detention order of a magistrate judge, a district judge should not

simply defer to the judgment of the magistrate judge, but rather must reach her own

independent conclusions. United States v. Leon, 766 F.2d 77, 80 (2d Cir. 1985). “When

making its de novo review, the district court may rely on the record of the proceedings

before the magistrate judge and may also accept additional evidence.” United States v.

Marra, 165 F. Supp. 2d 478, 481 (W.D.N.Y. 2001), aff’d, 21 F. App’x 66 (2d Cir. 2001).

       A.     Nature and Circumstances of Charged Offense

       Defendant is charged with distributing fentanyl, heroin, and acetyl fentanyl—lethal

narcotics that are destroying communities and causing overdose deaths. Although not in

and of themselves a crime of violence, the harm being caused by the distribution of these


                                            -9-
     Case 1:19-cr-00245-EAW-JJM Document 52 Filed 06/17/20 Page 10 of 13




drugs can be more dangerous than some crimes that are categorized as crimes of violence.

The potential period of incarceration Defendant faces if convicted under the Sentencing

Guidelines reflects the seriousness of these charged offenses—210 to 262 months.

Consideration of this factor thus weighs in favor of detention.

       B.     Weight of the Evidence

       In assessing the weight of the evidence against Defendant, it is important to note

that Defendant is presumed innocent, and “it is not the Court’s role at this stage of the

proceedings to assess [a defendant’s] guilt or innocence.” United States v. Enix, 209 F.

Supp. 3d 557, 573 (W.D.N.Y. 2016). This factor “may be considered only in terms of the

likelihood that the person will fail to appear or will pose a danger to any person or to the

community,” United States v. Jones, 566 F. Supp. 2d 288, 292 (S.D.N.Y. 2008) (quoting

United States v. Motamedi, 767 F.2d 1403, 1408 (9th Cir. 1985)), and therefore it is

generally considered the least important of the § 3142(g) factors.

       Nonetheless, this factor weighs strongly in favor of detention.       The evidence

proffered by the Government demonstrates that Defendant sold narcotics to undercover

DEA agents, the sales were recorded, and Defendant confessed to the crimes. In fact,

according to the Government, Defendant admitted to using a particular supplier for 6-7

years for his heroin trade. (Dkt. 33 at 9).

       C.     Defendant’s History and Characteristics

       The Court appreciates that, as Judge McCarthy noted, Defendant has strong ties to

the area, including his three young children. However, Defendant’s horrible track record

of six felony convictions for drug trafficking and repeated violations of parole and

                                              - 10 -
     Case 1:19-cr-00245-EAW-JJM Document 52 Filed 06/17/20 Page 11 of 13




supervised release diminishes the significance of Defendant’s ties to the area and his

family.      Consideration of Defendant’s criminal history weighs heavily in favor of

detention.

       The Court understands that Defendant’s brother is willing to put up security for his

release, and that willingness says a lot about Defendant’s brother—but it says nothing

about Defendant. He has demonstrated repeatedly that threats of future incarceration do

not deter his continued violations of parole conditions, and the Court has no reason to

believe that his brother’s financial jeopardy would somehow change that calculus. Indeed,

Defendant was under supervision when he allegedly committed the current offense, a factor

specifically noted as a relevant consideration by § 3142(g)(3)(B).            Defendant has

consistently demonstrated a lack of respect for any court order, and the fact that his brother

may suffer financial penalties if he violates the conditions of release does not change the

Court’s assessment. Defendant’s history certainly does not support a conclusion that he is

motivated to avoid harm to his loved ones.

       The Court also notes that Defendant conceded during the appearance before the

undersigned that he is not claiming that he suffers from a medical condition that places him

at increased risk from COVID-19—in other words, Defendant carries the sickle cell trait

but he does not suffer from sickle cell anemia. Defendant is also only 42 years old. (See

Dkt. 41 at 1).

       D.        Nature and Seriousness of the Danger

       The record before the Court demonstrates that Defendant has a long history of drug

trafficking, and the charged offense involves lethal drugs that are wreaking havoc

                                            - 11 -
        Case 1:19-cr-00245-EAW-JJM Document 52 Filed 06/17/20 Page 12 of 13




throughout the community. Given Defendant’s prior history of violating court orders and

conditions of supervision, the nature and seriousness of the danger he poses if released is

high.

         E.    Summary

         Consideration of all of the § 3142(g) factors favors detention.       In addition,

Defendant has not rebutted the presumptions in favor of detention. He first presented

evidence that his father would allow him to live with him, but that proposal quickly

evaporated, so that he now is latching on to the grandmother of some of his children, but it

is still unclear whether she would even be able to allow Defendant to live with her.

Moreover, while Defendant’s brother’s loyalty and dedication to his brother is admirable,

Defendant’s history contradicts any conclusion that the potential financial harm to his

brother would deter Defendant. Defendant is facing a significant term of incarceration if

convicted—much higher than any prison sentence he has served to date—and the weight

of the evidence against Defendant is strong. The crimes that Defendant is alleged to have

committed represent dangerous activity, and Defendant’s criminal history similarly reflects

dangerous activity and an unwillingness to abide by conditions of release. As a result, the

Court finds that the Government has clearly and convincingly demonstrated that

Defendant’s release would pose an unacceptable risk of danger and that the preponderance

of the evidence demonstrates that Defendant presents a risk of flight—and no condition or

combination of conditions could protect against either one of those risks.




                                           - 12 -
      Case 1:19-cr-00245-EAW-JJM Document 52 Filed 06/17/20 Page 13 of 13




IV.    CONCLUSION

       For the foregoing reasons, the Government’s motion to revoke the magistrate

judge’s order of release (Dkt. 32) is granted, and Defendant is ordered detained pending

trial consistent with the initial Order of Detention (Dkt. 6).

       SO ORDERED.




                                           ELIZABETH A. WOLFORD
                                           United States District Judge

Dated: June 17, 2020
       Rochester, New York




                                            - 13 -
